Case: 19-10007      Document: 00515188972         Page: 1    Date Filed: 11/06/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 19-10007                           FILED
                                  Summary Calendar                 November 6, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CRISTINA MEZOMO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-136-2


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Cristina Mezomo pleaded guilty to possession of stolen mail, and the
district court sentenced her, above the advisory guidelines range of 21 to 27
months, to 36 months of imprisonment and three years of supervised release.
Mezomo now appeals, challenging her sentence as procedurally and
substantively unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 19-10007       Document: 00515188972         Page: 2     Date Filed: 11/06/2019


                                       No. 19-10007

       Because Mezomo did not preserve either of her arguments in the district
court, our review is for plain error. United States v. Fuentes, 906 F.3d 322, 325
(5th Cir. 2018), cert. denied, 139 S. Ct. 1363 (2019); United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). Mezomo must
therefore show a forfeited error that is clear or obvious and that affects her
substantial rights. Puckett v. United States, 556 U.S. 129, 135, (2009). If she
makes such a showing, we have discretion to correct the error and should do
so if it “seriously affects the fairness, integrity or public reputation of judicial
proceedings.” Rosales-Mireles v. United States, 138 S. Ct. 1897, 1905 (2018)
(internal quotation marks and citation omitted). 1
       First, Mezomo complains that her sentence is procedurally unreasonable
because the district court did not adequately explain its reasons or specifically
address her mitigating arguments. However, the district court gave Mezomo
“some explanation” for the sentence when it expressed concern about her
criminal history and her likelihood of recidivism. United States v. Whitelaw,
580 F.3d 256, 261 (5th Cir. 2009). Mezomo has not shown that a more thorough
explanation would have resulted in a lower sentence, and the instant record
satisfies us that the district court considered Mezomo’s arguments and had a
reasoned basis for imposing the sentence. See id.
       Next, Mezomo argues that her sentence is substantively unreasonable
because it is greater than necessary to meet 18 U.S.C. § 3553(a)’s sentencing
goals and because the district court failed to account for several significant
sentencing factors. The instant record, including the sentencing transcript and
statement of reasons, reflects the district court’s consideration of the § 3553(a)
factors.   Moreover, under the totality of the circumstances, the 36-month



       1 We note, however, that, in this case, the standard of review is not dispositive. Even
applying the less-deferential standards argued by Mezomo, she still would not prevail.


                                              2
    Case: 19-10007    Document: 00515188972     Page: 3   Date Filed: 11/06/2019


                                 No. 19-10007

sentence is not an abuse of discretion, much less a clear or obvious abuse of the
district court’s discretion amounting to plain error. See Fuentes, 906 F.3d at
325. As Mezomo has shown no error, plain or otherwise, the judgment of the
district court is AFFIRMED.




                                       3